internal_revenue_service number release date index number --------------------------------------- ----------------------------------------- ------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-123317-16 date november legend x ------------------------------------------ --------------------------------------------------------------------------------------------------- state ----------- date ---------------------- date ------------------------ date ---------------------------- date --------------------------- llc ------------------------------------------ --------------------------------------------------------------------------------------------------- trust1 ----------------------------------------- plr-123317-16 ---------------------------------------------- trust2 ------------------------------------------ ---------------------------------------- a b c -------- ---------- ---------- dear ------------------ this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x's authorized representative requesting relief under sec_1362 of the internal_revenue_code the code facts according to the information submitted x was incorporated under the laws of state on date x elected to be treated as an s_corporation effective date on date a shares of stock in x were sold to llc a partnership for federal tax purposes the partners of llc were trust and trust both trusts llc as a partnership was an ineligible shareholder of an s_corporation on date x's accountant learned that the transfer of stock to llc terminated x's s election on date llc distributed all of its a shares of x stock to trust and trust in accordance with their relative interests in llc b shares to trust and c shares to trust effective on date trust made an election to be a qualified_subchapter_s_trust qsst within the meaning of sec_1361 and trust made an election to be an electing_small_business_trust esbt within the meaning of sec_1361 x represents that trust has at all times since date satisfied the requirements of a qsst except that until date trust did not own the stock of x and the beneficiary of trust did not make a qsst election x represents that trust has at all times since date satisfied the requirements of an esbt except that until date trust did not own the stock of x and the trustees of trust did not make an esbt election plr-123317-16 x represents that from date onward it filed its tax returns as if it were an s_corporation x represents that the amount of tax paid during this period was the same as if trust1 held b shares in x stock directly as a qsst and trust2 held c shares in x stock directly as an esbt x represents that it did not intend for its s_corporation_election to terminate and that the events that resulted in the termination were not motivated by tax_avoidance or retroactive tax planning further x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 provides that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the qsst's beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst's s_corporation stock to which the election under sec_1362 applies sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1362 shall be effective up to days and months before the date of the election sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the plr-123317-16 current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income with the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1_1361-1 of the income_tax regulations provides that if s_corporation stock is transferred to a_trust the qsst election must be made within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1361 provides that for purposes of sec_1362 an esbt may be an s_corporation shareholder sec_1361 provides that an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an esbt does not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 of the income_tax regulations provides in relevant part that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 generally only one esbt election is made for the trust regardless of the number of s_corporations whose stock is held by the esbt however if the esbt holds stock in multiple s_corporations that file in different service centers the esbt election must be filed with all the relevant service centers where the corporations file their income_tax returns this requirement applies only at the time of the initial esbt election if the esbt later acquires stock in an s_corporation which files in a different service_center a new esbt election is not required sec_1_1361-1 provides that the trustee of an esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing a plr-123317-16 qsst election generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the termination the corporation will be treated as continuing to be an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that x's s election terminated on date when the x stock was sold to llc we further conclude that the termination was inadvertent within the meaning of sec_1362 accordingly under sec_1362 x will be treated as continuing to be an s_corporation on and after date provided that x's s_corporation_election was valid and not otherwise terminated under sec_1362 however this ruling is contingent upon the beneficiary of trust filing a qsst election with an effective date of date and the trustees of trust filing an esbt election with an effective date of date the qsst and esbt elections must be filed with the appropriate service_center within days from the date of this letter a copy of this letter should be attached to the qsst and esbt elections if the qsst and esbt elections are made as instructed herein trust shall be treated as owning b shares of the stock of x from date and trust shall be treated as owning c shares of the stock of x from date accordingly the shareholders of x including trust and trust must include in income their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make an adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to make these elections or treat x as described above this letter_ruling will be null and void plr-123317-16 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x is otherwise eligible to be treated as an s_corporation whether trust is eligible to be a qsst or whether trust is eligible to be an esbt this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative sincerely faith p colson faith p colson senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
